Order entered February 26, 2013




                                         In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                   No. 05-13-00039-CV

                          THE CITY OF DALLAS, Appellant

                                            V.

                         THOMAS A. DAVENPORT, Appellee

                    On Appeal from the 192nd Judicial District Court
                                 Dallas County, Texas
                        Trial Court Cause No. DC-11-09411-K

                                        ORDER
      The Court has before it appellant’s February 6, 2013 unopposed motion for extension of

time to file brief. The Court GRANTS the motion and ORDERS appellant to file its brief by

March 13, 2013.


                                                  /s/   ELIZABETH LANG-MIERS
                                                        JUSTICE